DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted April 6, 2022.  Claims 33 – 37 are cancelled. Claims 21 – 32 and 38 – 42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejections of claims 21 – 32 and 38 – 42 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  The 35 USC § 101 rejections have been withdrawn because the claims recite a request for receiving assistance from a first computing device of a first entity, via one or more communication channels provided by a computerized integration tier, receiving real-time information related to at least one health condition of at least one user to a second computing system of a second entity; receiving a message from the second computing entity regarding the user’s health condition generated based on the real-time information received, determining a location of the user based on a global positioning system and determining that the message is to be encrypted based on the location, providing a variable portion of encrypted diagnostic information to the first computing system and a variable portion of encrypted diagnostic information to a payment entity, ensuring the diagnosis is proper for the at least one health condition, and directing, via the first computing system, upon payment, to carry out the prescribed treatment in combination with the previously outlined additional elements, integrate the abstract idea into a practical application and for this reason, the 35 U.S.C. 101 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The rejections of claims 21 – 32 and 38 – 42 under 35 USC § 103 were withdrawn by the Examiner based on the amendments made by the Applicant to the claims in the Office Action dated March 17, 2022.  The 35 USC § 103 rejections have been withdrawn because the amended claims in the Office Action dated March 17, 2022 overcome the prior art.

Allowable Subject Matter
Claims 21 – 32 and 38 – 42 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted April 6, 2022, with respect to claims 21 – 32 and 38 – 42, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the limitations of claim 21 recites “determining a current location of the at least one user using at least one global positioning system (GPS) radio configured to send and receive location-identifying signals; determining, based on the current location of the at least one user, that the message is to be electronically encrypted, the determination based, at least in part, on the at least one user being located in a specified location within which encryption is to be used; upon determining that the message is to be encrypted, providing a variable portion of encrypted received diagnostic information to the first computing system and a variable portion of the encrypted received diagnostic information to a payment entity according to an identity-based information dissemination policy governing how much health information each entity is permitted to access, wherein the diagnostic information provided to the payment entity includes an indication received, via the second computing system, from the second healthcare entity that a cost for prescribed healthcare treatment based on the diagnostic information is to be paid in real- time by the payment entity, wherein the integration tier in the computer system facilitates payment by the payment entity, the integration tier being configured to manage financial transaction sessions between participants of a transaction including the first healthcare entity, the second healthcare entity, the payment entity, and the at least one user; analyzing the diagnostic information, prior to its transmission to the payment entity, to evaluate one or more elements of a diagnosis and ensure that the diagnosis is proper for the at least one health condition indicated in the diagnostic information in order to prevent payment for improper or unnecessary diagnoses; and upon receiving the indication that the prescribed healthcare treatment has been paid for by the payment entity, directing, via the first computing system, the first healthcare entity to carry out the prescribed healthcare treatment while the prescribed healthcare treatment is monitored by the second healthcare entity to ensure proper implementation”.  The inclusion of these limitations, in combination with the previously outlined additional elements, integrate the abstract idea into a practical application and for this reason, the 35 U.S.C. 101 rejections are withdrawn.
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 21, 38, and 42; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 21, 38, and 42, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 22 - 32 and 39 - 41, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626